Citation Nr: 0320972	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

The current appeal arose from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The RO, in pertinent part, granted 
entitlement to service connection for PTSD with assignment of 
a 10 percent evaluation, effective July 30, 1999, date of 
claim.

The veteran and his wife provided oral testimony before a 
Decision Review Officer at the RO in August 2000, a 
transcript of which has been associated with the claims file.

In January 2001 the RO Decision Review Officer granted 
entitlement to an increased evaluation of 30 percent for PTSD 
effective July 30, 1999, date of claim.

In February 2002 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge via a 
video conference hearing.  A transcript of the testimony has 
been associated with the claims file.

In September 2002 the Board undertook internal development of 
the evidentiary record.


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that PTSD is productive of total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002);  38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from September 1968 to June 
1970.  He served as a Light Weapons Infantryman in Vietnam.  
His decorations include a Combat Infantryman Badge, Air 
Medal, Vietnam Service Medal with two Bronze Service Stars, 
Army Commendation Medal with first and second Oak Leaf 
Clusters, and a Vietnam Campaign Medal with 60 Device.

The veteran filed a claim of entitlement to service 
connection for PTSD on July 30, 1999.

VA mental health clinical records dated in the late 1990's 
include assessments of PTSD.

VA conducted a special psychiatric examination of the veteran 
in December 1999.  The examination concluded in a diagnosis 
of PTSD.

On file are various statements dated in 2000 from associates 
of the veteran who provided their knowledge and observations 
of his difficulties particularly on the job.

The veteran and his wife provided oral testimony before a 
Decision Review Officer at the RO in August 2000, a 
transcript of which has been associated with the claims file.  
The veteran and his wife elaborated upon the disabling 
manifestations of PTSD.

VA conducted a special psychiatric examination of the veteran 
in October 2000.  The examination concluded in a diagnosis of 
PTSD.  The Global Assessment of Functioning (GAF) Score was 
60, and considered to be 70 during the prior year.

In an April 2001 letter a VA staff psychiatrist noted the 
veteran's difficulties with PTSD.  The examiner noted that 
the veteran was totally and permanently disabled from 
returning to employment.

In a September 2001 application for a total disability rating 
for compensation purposes on the basis of individual 
unemployability the veteran reported that he had last worked 
in December 2000 as a distribution clerk for the United 
States Post Office.  He indicated that he had completed two 
years of college.

A December 2001 VA rehabilitation evaluation includes a 
finding of PTSD with a GAF of 60-65.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
in February 2002.  A transcript of their testimony has been 
associated with the claims file.  The testimony included the 
disabling manifestations of PTSD.

More recently dated VA treatment reports including references 
to PTSD have been associated with the claims file.

In a January 2003 statement the veteran reported that he had 
been on disability retirement from the United States Postal 
Service for PTSD.  He stated that he was also receiving 
disability benefits from the Social Security Administration 
for anxiety related disorders since June 2001.  

VA conducted a special psychiatric examination of the veteran 
in June 2003.  The examiner indicated that he had reviewed 
the entire evidentiary record.  He recorded that the veteran 
had been receiving continuous treatment for PTSD.  Reference 
was made a Dr. G. who had given the veteran a very 
comprehensive VA examination with a GAF of 36.  The current 
examiner noted that the 36 GAF score was the most accurate 
score in comparison to much higher scores reported on earlier 
dated VA special psychiatric examinations of record.

The examiner noted that the veteran presented as much 
healthier on examination because he was mild mannered, 
articulate, and intelligent.  However, on closer examination 
it was very clear that he suffered from significant chronic 
impairment from PTSD.  The veteran related that he got into 
arguments constantly at work.  He had problems with authority 
figures.  He had road rage in traffic.  He was very irritable 
and as a result of his anger he had to attend anger 
management.  He had been receiving treatment for PTSD by VA.  
He had not been gainfully employed over the last 12 months.

Since exposure to traumatic events in service he had had 
intrusive recollections of wartime events, recurrent 
distressing dreams and nightmares on an average of four 
nights a month.  He experienced flashbacks one to three times 
a year.  He described intense anxiety and distress.  He 
reported persistent avoidance of stimuli or symbols 
associated with war time events as manifested by avoiding 
thoughts or feelings associated with the trauma. He attempted 
to avoid situations or activities the would arouse memories 
of wartime events.  He had occasional amnesia.  He could not 
remember many of the names of those with whom he served.

He reported symptoms of emotional numbing or distancing from 
others as most apparent in his lack of interest in day-to-day 
activities, feelings of detachment from people around him, 
difficulty in experiencing loving feelings of closeness with 
others, and having little or no expectations for the future.  
He had had difficulty falling asleep averaging seven nights 
per week.  He had had outbursts of anger for no apparent 
reason.  He had problems with concentration.  He had a need 
to stand watch and stay alert.  He experienced exaggerated 
startle response, sweating, fast heart rate and anxiety when 
exposed to certain situations such as the sounds of 
helicopters.  He reported occasional difficulty remembering 
things.  He had to drop out of his computer class because of 
the stress of remembering things.

Objective findings reported on examination show the veteran 
described his mood as anxious which was consistent with his 
overall affect.  In general his affect was constricted and he 
appeared anxious and depressed.  When he was off certain of 
his medications for six months he had a marked increase in 
PTSD symptoms.  


The examiner recorded in his assessment that the veteran had 
a current diagnosis of PTSD, chronic and severe.  His current 
social and economic situation was consistent with the course 
of this diagnosis . The examiner concurred with the veteran 
in that he was impaired in the social and vocational arenas.  

He currently had inadequate social supports to sustain him, 
though he had a good marriage.  The examination diagnosis 
included PTSD, chronic, severe; unemployment; social 
isolation; and combat trauma.  The GAF was estimated to be 
45.

The examiner added that the veteran was certainly impaired 
both occupationally and socially with deficiencies in most 
areas such as work, school, family relations, thinking, mood, 
impulse control, and occasional neglect of personal 
appearance.  

His wife had to remind him to shave.  He had clear difficulty 
in adjusting to certain stressful circumstances and general 
inability to establish and maintain effective relationships.  
The examiner noted that the veteran was clearly severely 
compromised by PTSD symptoms and would be unable to work in 
any setting.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.1 (2002).



In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (2002);  38 C.F.R. § 4.2 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

A 30 percent evaluation may be assigned for PTSD for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130; Diagnostic Code 9411.

A 50 percent evaluation may be assigned for PTSD for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130; Diagnostic Code 9411.

A 70 percent evaluation may be assigned for PTSD for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130; Diagnostic Code 9411.

A 100 percent evaluation may be assigned for PTSD for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own names.  38 C.F.R. 
§ 4.130; Diagnostic Code 9411.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107;  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,670, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial evaluation in excess of 30 percent for PTSD has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a favorable finding.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Appeals Management 
Center/Veterans Benefits Administration Evidence Development 
Unit/RO (AMC/VBA EDU/RO) would only serve to further delay 
resolution of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Initial Increased Evaluation

The Board's review of the evidentiary record discloses that 
the appellant in this case is a combat veteran of the Vietnam 
era.  His many decorations include a Combat Infantryman Badge 
and Air Medal.  The post service VA examinations and 
supplemental mental health clinical records leave no doubt 
that he has been suffering all during his post service years 
with persistent and stubborn disabling manifestations of PTSD 
due to combat environment stressors.

The record is clear in showing that he had to terminate 
gainful employment due to ever increasing symptomatic 
exacerbations of PTSD which permeated all aspects of his 
daily life situation.  His own testimony as to these 
disabling manifestations when evaluated in a clinical 
environment has resulted in the assignment of rather low 
Global Assessment of Functioning Scores compatible with total 
disablement.

The Board does not agree that the current 30 percent 
disability evaluation accurately reflects the current nature 
and extent of severity of the veteran's symptomatic 
exacerbations of PTSD.  In this regard the most recent VA 
special psychiatric examination report on file shows the 
examiner opined that previously assigned higher Global 
Assessment of Functioning Scores did not truly reflect the 
extent of severity of the veteran's PTSD.  The examiner noted 
that the previous evaluations would more properly have 
assigned a Global Assessment of Functional score of 36 as was 
the case in a more recent evaluation.  

The examiner who most recently evaluated the veteran assigned 
a score of 45 based on medication alleviating more severe 
aspects of PTSD symptomatology.  

Nonetheless, the examiner went on to state that the veteran 
was socially isolated and could no longer work because of 
PTSD.  PTSD was said to have adversely affected the veteran's 
life functioning in all aspects of his daily situation.  The 
examiner frankly opined that the veteran was totally disabled 
from a social and industrial point of view.  Such clinical 
finding by the competent, probative medical evidence of 
record permits the Board to assign a 100 percent evaluation 
for PTSD.  The Board is of the opinion that the 100 percent 
evaluation is supported by the evidentiary record from 
inception of the veteran's claim, thereby precluding a need 
for assignment of staged ratings.  See Fenderson, supra. 


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

